Citation Nr: 1015109	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Propriety of the reduction in the evaluation of the 
service-connected bilateral hearing loss 30 percent rating to 
10 percent beginning on September 1, 2008.  

2.  Whether there was clear and unmistakable error (CUE) in a 
November 2005 RO rating decision that reduced the evaluation 
of the service-connected bilateral hearing loss from 40 
percent to 10 percent effective February 1, 2006.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision 
that (1) found that a November 2005 rating decision reducing 
the evaluation of the service-connected bilateral hearing 
loss from 40 percent disabling to 10 percent disabling was 
not clearly and unmistakably erroneous; and (2) proposed to 
reduce the current evaluation for the service-connected 
bilateral hearing loss from 30 percent to 10 percent 
disabling.  

In a June 2008 rating decision, the RO formally reduced the 
rating of the service-connected bilateral hearing loss from 
30 percent to 10 percent, effective on September 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of whether there was CUE in a November 2005 rating 
decision is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In a June 2008 rating decision, the RO reduced the 
evaluation of the service-connected bilateral hearing loss 
from 30 percent to 10 percent, effective on September 1, 
2008.  

3.  The June 2008 rating decision was based on examination 
findings that do not sufficiently demonstrate any actual 
change in the service-connected disability.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected 
bilateral hearing loss disability from 30 percent to 10 
percent was not proper and is void ab initio. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.85 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue decided herein below has been 
accomplished.  


II.  Analysis

The Veteran is seeking a restoration of the most recent 30 
percent rating for his service-connected bilateral hearing 
loss, which was reduced to 10 percent by the RO.  

Hereinbelow, the Board remands the matter of whether there 
was clear and unmistakable error (CUE) in a November 2005 RO 
rating decision that reduced the evaluation of the service-
connected bilateral hearing loss from 40 percent to 10 
percent effective on February 1, 2006.  

The Board recognizes that final adjudication of that matter 
may render moot the issue of whether the RO's subsequent 
reduction of the 30 percent evaluation for the service-
connected bilateral hearing loss was proper under the law.  

Nonetheless, the Veteran would be substantially prejudiced by 
delaying adjudication of this matter.  Accordingly, the Board 
will proceed with consideration of the issue.  

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  

In cases where a rating has been in effect for 5 years or 
more, though material improvement in the physical or mental 
condition is clearly reflected, the rating agency must make 
reasonably certain that the improvement will be maintained 
under the conditions of ordinary life.  Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995).  

Moreover, a rating that has been in effect for 5 years or 
more may not be reduced on the basis of only one examination, 
in cases where the disability is the result of a disease 
subject to periodic or episodic improvement.  38 C.F.R. § 
3.344(a).  

The 5-year period is calculated from the effective date of 
the rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  

These considerations do not apply to disabilities that have 
not become stabilized and are likely to improve.  Therefore, 
in such cases, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  

In either event, a reduction in rating is only warranted 
where the evidence contains thorough medical examinations 
demonstrating an actual improvement in disability.  See 
38 C.F.R. § 4.13; Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

When a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
must be prepared setting forth all material facts and 
reasons.  The Veteran must also be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  

Additionally, a Veteran must be given notice (1) that he has 
60 days to present additional evidence to show that 
compensation payments should be continued at the present 
level, and (2) that he has 30 days to request a 
predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

Here, the RO issued a proposed rating reduction in February 
2008, which advised the Veteran that he had 60 days to submit 
evidence to show that a reduction was not warranted, and 30 
days to request a predetermination hearing.  

In March 2008, the RO received a response from the Veteran 
titled "Notice of Disagreement."  The Veteran did not 
submit new evidence with the March 2008 correspondence or 
request a predetermination hearing.  

Accordingly, the RO issued the final rating decision in June 
2008, reducing the evaluation of the bilateral hearing loss 
from 30 percent to 10 percent effective September 1, 2008.  

Although the notice requirements of 38 C.F.R. § 3.105(e), 
(i), were satisfied, the Board finds that the reduction was 
not proper.  

The 30 percent disability rating was assigned by a September 
2007 rating decision and was made effective on May 18, 2007.  
Therefore, the 30 percent disability rating was in effective 
for less than 5 years and a reduction would be warranted upon 
reexamination disclosing improvement, physical or mental, in 
the disability.  See 38 C.F.R. § 3.344(c).  

The Board is not satisfied, however, that the audiological 
evaluation results of record reflect a substantial enough 
improvement to warrant a rating reduction.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

By way of history in the present case, the Board notes that 
the Veteran underwent a VA audiological evaluation in July 
2004.  The VA examiner certified audiometer results as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
40
80
95
50
LEFT
N/A
25
80
95
100
63

The speech recognition scores were 74 percent in the right 
ear and 42 percent on the left.  

During a February 2005 VA outpatient audiological 
consultation, audiometer results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
40
80
95
60
LEFT
N/A
35
80
90
--
76

Speech recognition scores were 80 percent right ear and 10 
percent left ear.  

In April 2005, the Veteran underwent another VA audiological 
evaluation.  The examiner reported audiometer results were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
40
80
85
56
LEFT
N/A
30
75
90
100
74

Speech recognition scores were 84 percent right ear and 46 
percent left ear.  

In light of these audiological examination showing 
inconsistent results, the RO sought opinions from two 
separate audiologists to determine which audiogram test 
results more closely resemble the actual severity of his 
hearing loss disability.  

In June 2005 and August 2005 opinions, the two VA examiners 
opined that the April 2005 VA audiological examination 
results represent the most valid results.  

The August 2005 VA audiologist, in particular, explained that 
the prior VA examiner used identical recorded speech test 
materials.  Therefore, the only likely variable between the 
July 2004 and April 2005 examinations and the February 2005 
examination would be listener fatigue in the latter due to 
the tediousness and length of the speech portion of the 
examination.  

In May 2007, the Veteran submitted a claim for an increased 
rating.  He underwent a VA audiological evaluation in June 
2007.  The June 2007 VA examiner reported audiometer scores 
as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
40
80
85
56
LEFT
N/A
35
75
95
100
76

Speech recognition scores were 90 percent right ear and 70 
percent left ear.  The VA examiner noted that the prior 
audiological evaluations contained discrepancies in speech 
recognition scores, but he did not know the reason for the 
discrepancies.  

Based on the results of the June 2007 VA examination, the RO 
increased the evaluation of the service-connected bilateral 
hearing loss from 10 percent disabling to 30 percent 
disabling.  

By way of reference, the Board points out that the RO's 
February 2008 rating decision found this to be clear and 
unmistakable error.  In explanation, the RO explained that 
the June 2007 rater confused the puretone threshold average 
and speech discrimination scores noted in the April 2005 VA 
examination report.  

In short, the record contains opinions from three different 
VA audiologists addressing why there are discrepancies in the 
Veteran's speech recognitions scores.  Their opinions, 
however, are somewhat inconsistent.  In fact, the May 2007 VA 
examiner wrote that he could not explain the discrepancies.  

Therefore, the Board finds that the May 2007 VA examination 
cannot be found to represent a thorough medical examination 
demonstrating an actual improvement in the severity of the 
service-connected bilateral hearing loss sufficient to 
warrant a rating reduction.  See Brown, 5 Vet. App. at 421. 

Accordingly, the reduction was not proper under the law, and 
the 30 percent evaluation must be fully restored or effective 
on September 1, 2008.  


ORDER

As the evaluation of the service-connected bilateral hearing 
loss disability was not properly reduced to 10 percent, the 
30 percent must be restored as of September 1, 2008.  



REMAND

In an October 2007 statement, the Veteran alleged that a 
November 2005 RO rating decision, which reduced the 
evaluation of the service-connected bilateral hearing loss 
from 40 percent to 10 percent effective on February 1, 2006, 
contained clear and unmistakable error.  

In a February 2008 rating decision, the RO found that the 
November 2005 rating decision did not contain clear and 
unmistakable error.  In March 2008, the Veteran submitted a 
Notice of Disagreement (NOD), in which he expressed 
disagreement with the RO's February 2008 rating decision.  He 
specified that he wished a de novo review of the rating 
decision because he felt that his hearing had, in fact, 
become worse.  

By a March 2008 letter, the RO informed the Veteran that his 
NOD was premature.  The RO did not subsequently issue a 
Statement of the Case (SOC) addressing the issue of whether 
the November 2005 rating decision contained CUE.  

When a claimant has filed an NOD and there is no SOC on file 
for the issue identified in the NOD, the Board must remand, 
not refer, the issues to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).   

Because the Veteran filed an NOD disagreeing with the RO's 
February 2008 decision in the rating decision concerning 
whether a November 2005 rating decision contained CUE, the 
matter was placed in appellate status.  There is, however, no 
SOC on file addressing the issue.  Therefore, a remand is 
required in order to comply with due process requirements.  
See Manlincon, 12 Vet. App. at 240- 241.  

Thereafter, RO should return the claim to the Board only if 
Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must take the appropriate steps to 
issue the Veteran a Statement of the Case 
(SOC) addressing the issue of Whether 
there was clear and unmistakable error 
(CUE) in a November 2005 RO rating 
decision that reduced the evaluation for 
the service-connected bilateral hearing 
loss from 40 percent to 10 percent 
effective on February 1, 2006.  This 
issuance must include all relevant laws 
and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal 
in the matter.  

Thereafter, if the Veteran files a timely 
Substantive Appeal at to the remanded 
issue, the RO should undertake any 
further development and adjudication 
deemed necessary.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


